SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

638
KA 12-00591
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CORI BUCKMAN, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (Alex R.
Renzi, J.), rendered February 1, 2012. Defendant was resentenced upon
his conviction of criminal possession of a weapon in the second degree
and criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: In 2008, defendant was convicted upon a plea of
guilty of one count each of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]) and criminal possession of a
weapon in the third degree (§ 265.02 [1]). We modified the judgment
of conviction by vacating the sentence imposed on both counts and
remitted the matter to County Court for resentencing because “County
Court erred in failing to impose a sentence for each count of which
defendant was convicted” (People v Buckman, 90 AD3d 1635, 1636, lv
denied 18 NY3d 955). Upon remittal, County Court resentenced
defendant on one count to a determinate term of incarceration of nine
years, to be followed by five years of postrelease supervision, and to
a concurrent indeterminate term of incarceration of 2 to 4 years on
the other count.

     We reject defendant’s contention that the court erred in denying
his motion to withdraw his plea with respect to both counts. While it
is well settled that “a guilty plea induced by an unfulfilled promise
either must be vacated or the promise honored” (People v Selikoff, 35
NY2d 227, 241, cert denied 419 US 1122), it is also well settled that
“[c]ompliance with a plea bargain is to be tested against an objective
reading of the bargain, and not against a defendant’s subjective
interpretation thereof” (People v Cataldo, 39 NY2d 578, 580). Here,
the only sentencing promise made to defendant was that he would
receive a nine-year term of incarceration in exchange for his plea of
                                 -2-                           638
                                                         KA 12-00591

guilty to both counts of the indictment. Thus, inasmuch as the
aggregate prison term imposed by the court on resentencing was nine
years of incarceration, we conclude that defendant “clearly received
the benefit of his bargain” (People v Collier, 22 NY3d 429, 434, cert
denied ___ US ___).




Entered:   June 12, 2015                       Frances E. Cafarell
                                               Clerk of the Court